Citation Nr: 1823304	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for arthritis of multiple joints, including bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served honorably in the United States Army from January 1948 to August 1950.

This issue arrives before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); the hearing was conducted at the Central Office in Washington, D.C.  A transcript of the Veteran's testimony is located in VACOLS.  The remainder of the Veteran's claims file is found on the Veterans Benefit Management System (VBMS) and Legacy Content Manager (LCM) databases.

In June 2017, the Board remanded this issue for further development by the RO.  The Board finds that the RO has substantially complied with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  As a result, the Board is prepared to render the decision found below.  


FINDING OF FACT

The Veteran's arthritis of multiple joints including the knees began during, or was otherwise caused by, his active military service.  



CONCLUSION OF LAW

The criteria for service connection for arthritis of multiple joints including the knees have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107, 5109B (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2018).

In regards to the Veteran's claim for entitlement to service connection, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain on his behalf, in correspondence dated September 2009 and February 2010.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This correspondence informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The five elements of a service-connection claim were provided in the September 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge (VLJ) at Board Hearing held at Washington, D.C. in March 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The Veteran was assisted at the hearing by his representative, Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist since the date of the Board's June 2017 remand.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II. Service Connection, Generally

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized law applicable to the Veteran's claim, the Board finds that the evidence of record warrants a finding of entitlement to service connection for bilateral knee arthritis.  Based upon a review of the Veteran's longitudinal medical records, and with consideration of the lay and medical opinion evidence of record, the Board finds that this bilateral knee arthritis disability began during the Veteran's active duty service.  

III. Analysis 

First, the Board observes that the Veteran has been diagnosed with bilateral knee osteoarthritis.  See e.g.  April 2010 VA Examination.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to the second element, the existence of an in-service disease, the Board finds that the service treatment records (STRs) document the existence of arthritis in 1948.  In October 2015, VA associated the Veteran's STRs with his claim file.  See VBMS.   Within the STRs, CPT deSaussure made a notation about the Veteran's disabilities in 1948.  At that time, the Captain noted that, "both knees were swollen, sore, and there was increased heat bilaterally, but no redness was noted.  Because of the symptoms he used alcohol rubs and when they were not successful he went to a civilian doctor who made diagnosis of migratory arthritis . . .."  The Captain continued with, "(h)e was unable to bear weight and the knees were quite sore to touch.  Because of this he left the train at Washington and entered Walter Reed General Hospital on 17 May 1948."

Given the above findings, the primary question before the Board is whether a nexus exists between the Veteran's in-service "migratory arthritis" and his current diagnosis for bilateral knee osteoarthritis.  See Shedden, 381 F.3d at 1167.

On June 4, 2007, the Veteran was seen by a VA provider at Walter Reed AMC.  At that time, the VA provider supplied the following notation:  "78Y/0 AAM with H/O HTN, Rheumatic Heart Disease who is admitted to unstable angina, normal EKG, negative enzymes.  Has severe knee (osteoarthritis) with impaired functional and mobility status secondary to this."  

In July 2009, the Veteran supplied VA a Statement in Support of Claim.  Therein, the Veteran commented that, "(m)y rheumatic fever began (in 1948) with aching knees and sore throat.  I am preparing for knee replacement and I have other arthritic problems which will be noted on my records at Walter Reed Army Medical Center."

In April 2010, the Veteran underwent a VA examination to determine the nature and etiology of his bilateral knee disability.  The VA provider noted a diagnosis of bilateral knee osteoarthritis.  The VA provider opined that, "(bilateral) knee arthritis is less likely as not (less than 50/50 probability) caused by or a result of in-service illness."  In her rationale, the VA provider noted that, "(m)igratory polyarthritis occurs early in the disease course and is a common complaint for patients with rheumatic fever.  Joint involvement ranges from arthralgia without objective findings to overt arthritis with warmth swelling redness and exquisite tenderness.  The larger joints such as the knees ankles elbows and wrists are involved most frequently. . . . Unable to find literature to suggest whether sx at time of dx may lead to long term joint damage." (emphasis added)

In his November 2010 notice of disagreement, the Veteran expresses his credible opinion regarding the nexus element of a service-connection claim.  Therein, the Veteran posits that, "(w)hat I do not understand is why is it that my knee problem . . . which took me to the hospital in the first place can not be related to my disability.  All of these problems originated from the same condition but my knees worsened with age.  I experienced minor problems with my knees thru the years and paid little attention to them until about age 50 when one became badly swollen and painful."  

As noted in the introduction, the Veteran supplied direct testimony to the undersigned VLJ at a March 2017 Board hearing in Washington, D.C.  At that time, the undersigned VLJ asked if the Veteran had endured pain in his joints since his release from active duty service.  The Veteran replied with, "Oh, I have terrible pains . . .."  Additionally, on multiple occasions during the Board hearing, the Veteran confirmed that his knee pain has been ongoing since his 1950 release from active duty in the U.S. Army.

The Veteran was afforded a VA examination as a result of the Board's June 2017 remand.  In the responsive September 2017 medical report, the VA provider noted "X-ray findings of age related osteoarthritis."   The VA provider opined that, "(t)he condition claimed was less likely than not (less than 50%probability) incurred in or caused by the claimed in-service injury, event or illness."   

The Board, however, finds this September 2017 opinion inadequate because the VA provider did not consider all of the Veteran's lay statements of record when formulating the opinion.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Specifically, the September 2017 VA provider did not consider the Veteran's credible and competent Board testimonial reports of continuous arthritic discomfort following service.  See Petitti v. McDonald, 27 Vet. App. 415, 427-28   (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

Also, the Board finds the September 2017 VA provider's opinion inadequate because the physician did not provide a clearly articulated rationale for his conclusion.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 303 (2008).  Instead, without deliberate analysis or reasons and bases, the VA provider merely reverenced facts and reports from earlier medical personnel.

Ultimately, with regard to the nexus element of a service-connection claim, the Board affords the most probative value to the Veteran's competent and credible March 2017 testimony to the undersigned VLJ.  As noted earlier, the Veteran testified that the pain and discomfort he felt at the time of his in-service arthritis diagnosis has continued through today. 

While the Board is aware that medical opinions of record have provided a negative nexus opinion, the Board finds that the Veteran's statements and testimony are entitled to greater probative.  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992) (holding the Board is permitted to favor one opinion over another provided that it gives adequate statements of its reasons and bases for doing so).  The greater probative value afforded to the Veteran is bolstered by the above-highlighted VA provider's notes in April 2010, "(u)nable to find literature to suggest whether sx at time of dx may lead to long term joint damage."

In conclusion, after a thorough review of the evidentiary record, the Board concludes the weight of the evidence supports a finding of service connection for the Veteran's bilateral knee arthritis.  This finding is especially appropriate in light of the Veteran's STRs, which document symptoms and treatment for knee arthritis during military service in 1948.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for arthritis of multiple joints, including the knees, is granted.  See 38 U.S.C. §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to arthritis of multiple joints including the knees is granted, subject to the laws and regulations governing the award of monetary benefits.






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


